Citation Nr: 0942444	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-32 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for headaches, to include 
as secondary to cervical spondylosis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2008 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

In connection with this appeal, the Veteran and his spouse 
testified at a video-conference hearing before the 
undersigned Veterans Law in September 2009; a transcript of 
the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he currently has headaches as a 
result of an in-service motor vehicle accident or, in the 
alternative, as secondary to his service-connected cervical 
spondylosis.  As such, he claims that service connection is 
warranted for headaches.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the Veteran 
was not provided with notice of the information and evidence 
necessary to establish his claim on a secondary basis, a 
remand is necessary to provide him with proper VCAA notice in 
this regard.  

The Board also finds that a remand is necessary in order to 
obtain outstanding VA treatment records.  Specifically, the 
Veteran testified at his September 2009 Board hearing that he 
was treated at the Tuscaloosa and Birmingham VA Medical 
Centers.  These records are not contained in the claims file.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a 
remand is necessary in order to obtain any outstanding 
treatment records from the Tuscaloosa and Birmingham VA 
Medical Centers.

Additionally, the Board finds that a remand is necessary in 
order to determine whether the Veteran currently has 
headaches that are separate and distinct from chronic neck 
pain radiating to the head, as determined by a January 2008 
VA examiner, and, if so, whether such are related to his in-
service April 1970 motor vehicle accident or secondary to his 
cervical spondylosis.  With respect to a diagnosis of 
headaches, the Veteran is competent and credible to testify 
as to the existence of such; however, in January 2008, a VA 
examiner did not diagnose headaches, but rather determined 
that the Veteran had chronic neck pain radiating to the head.  
As such, a VA examination is necessary in order to determine 
whether the Veteran has a current diagnosis of headaches. 

The Board also observes that the Veteran's service treatment 
records reflect complaints of headaches in the months after 
his April 1970 motor vehicle accident.  Additionally, post-
service treatment records reveal complaints of headaches and 
the Veteran has testified competently and credibly that he 
has experienced headaches since his in-service accident.  As 
such, the examiner is requested to offer an opinion as to 
whether the Veteran's headaches are causally related to his 
in-service April 1970 motor vehicle accident or are otherwise 
the result of an incident, injury, or disease in service, 
taking into account his lay statements that he has 
experienced headaches since his in-service accident.  
Additionally, the examiner should offer an opinion as to 
whether the Veteran's headaches are caused or aggravated by 
his service-connected cervical spondylosis. 




Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish his claim for service connection 
for headaches as secondary to his service-
connected cervical spondylosis.

2.  Obtain all treatment records from the 
Tuscaloosa and Birmingham VA Medical 
Centers.  All reasonable attempts should 
be made to obtain such records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  After completing the above, the 
Veteran should be afforded an appropriate 
VA examination in order to determine the 
etiology of his headaches.  The examiner 
should review the claims file.  Any 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  The examiner should indicate 
whether the Veteran currently has 
headaches that are separate and distinct 
from chronic neck pain radiating to the 
head, as determined by the January 2008 VA 
examiner.  Thereafter, the examiner should 
offer an opinion as to the following:

(A)  Is it at least as likely as not 
(i.e. at least a 50 percent 
probability) that the Veteran's 
headaches are causally related to his 
in-service April 1970 motor vehicle 
accident or are otherwise the result of 
an incident, injury, or disease in 
service?  In offering such opinion, the 
examiner should take into account the 
Veteran's lay statements that he has 
experienced headaches since his in-
service accident.  

(B)  Are the Veteran's headaches caused 
or aggravated by his service-connected 
cervical spondylosis?

The rationale for any opinion offered 
should be provided.  

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


